Citation Nr: 0704098	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  03-28 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.	Entitlement to an increased rating for service connected 
residuals of a fracture of the right clavicle, currently 
evaluated at 20 percent.

2.	Entitlement to an increased (compensable) rating for 
service connected residuals of a fracture of the eighth 
thoracic vertebra (T-8).

3.	Entitlement to an increased (compensable) rating for 
service connected bilateral hearing loss.

4.	Entitlement to service connection for tinnitus, to 
include as secondary to service connected hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1979 
and from September 1979 to June 1988.  The RO attempted to 
verify an additional period of active service from June 1970 
to May 1975 through contacting the National Personnel Records 
Center (NPRC), but a search by the NPRC disclosed no evidence 
of service during this time.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
declined to grant an increased rating for the veteran's 
service connected bilateral hearing loss, back disability and 
shoulder disability.  The RO issued a notice of the decision 
in August 2002, and the veteran timely filed a Notice of 
Disagreement (NOD) in December 2002.  Subsequently, in 
October 2003 the RO provided a Statement of the Case (SOC), 
and the veteran timely filed a substantive appeal.  Also in 
October 2003, the RO issued another decision, which granted 
an increased rating for his service connected residuals of a 
fracture of the right clavicle to 20 percent, effective March 
15, 2002, the date of receipt of his increased rating claim.

Again, in October 2003, the veteran submitted a service 
connection claim for tinnitus, to include as secondary to his 
service connected bilateral hearing loss, which the RO denied 
in February 2004.  The RO provided a notice of this decision 
in March 2004 and the veteran timely filed an NOD in March 
2005.  The RO did not issue an SOC with respect to this issue 
at this time.

The veteran requested a video conference hearing on this 
matter, which was held in March 2005 where the veteran 
presented as a witness.  Thereafter, in May 2005 the Board 
remanded the case for further development, to include 
acquiring pertinent records from the NPRC and the Social 
Security Administration (SSA), providing the veteran an 
orthopedic examination, and issuing an SOC with respect to 
the veteran's service connection claim for tinnitus.  The 
Appeals Management Center (AMC) issued a Supplemental 
Statement of the Case (SSOC) in July 2006 as well as the 
required SOC pertaining to the veteran's tinnitus claim.

In the instant case, the Board finds that the AMC complied 
with the May 2005 Remand directive, and therefore, it may 
proceed with its review of the instant appeal on the issues 
of increased rating for the service connected residuals of 
the right clavicle and thoracic spine injuries.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (noting Board's duty to 
"insure [the RO's] compliance" with the terms of its remand 
orders).  With respect to the veteran's increased rating 
claim for bilateral hearing loss and his service connection 
claim for tinnitus, these portions of the appeal are REMANDED 
to the RO via the AMC, in Washington, DC.  VA will notify the 
veteran if further action is required on his part


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision.

2.	The veteran's service connected fracture of the right 
clavicle is well healed; it is  manifested by a tender 
scar, some limitation of motion of the right arm and pain, 
but not by limitation of motion to an area midway between 
the side and shoulder or less.

3.	The veteran's service connected fracture of T-8 is 
manifested by limited forward flexion of the thoracolumbar 
spine to approximately 60 degrees with pain, but not by 
ankylosis or forward flexion limited to 30 degrees or 
less; the X-ray evidence does not show more than 50 
percent of the height of T-8 has been lost but such 
evidence is in equipoise as to whether there is a 
deformity of T-8 secondary to the old fracture.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a rating in excess of 20 
percent for residuals of a fracture of the right clavicle, 
aside from a surgical scar, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 
5203 and Plate I (2006).    

2.  The criteria for assignment of a separate 10 percent 
rating for a surgical scar secondary to the veteran's 
service-connected residuals of a fracture of the right 
clavicle, but no more than 10 percent are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.10, 4.118, Diagnostic Code 7804 (2006).

3.  The criteria for assignment of a 20 percent rating for 
residuals of a fracture of T-8 (aside from deformity of that 
vertebra), but no more than 20 percent, are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5285, 5291 (prior to September 26, 2003) & 
Diagnostic Code 5235 (2006). 

4.  The criteria for assignment of a separate 10 percent 
rating for a deformity of T-8 secondary to an old fracture 
are met.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5285 (prior to 
September 26, 2003) & Diagnostic Code 5235 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.


a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2005 letter sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claims.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The November 2005 letter from the RO satisfies these 
mandates.  It apprised the veteran that in order to establish 
entitlement to an increased rating, he must prove that his 
disability or disabilities had gotten worse.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claims.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession.  The 
Board finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating in the November 2005 
letter.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to him in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  This is because the Board's determination that a 
preponderance of the evidence weighs against his claim for an 
increased rating with respect to the right clavicle 
disability and a rating in excess of 20 percent (granted by 
this decision) renders moot any question about a different 
disability rating and effective date.  Additionally, the RO 
cured this defect by providing notice of these two Dingess 
elements in its July 2006 SSOC.          

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
August 2002 RO decision that is the subject of this appeal in 
its November 2005 letter.  Notwithstanding this belated 
notice, the Board determines that the RO cured this defect by 
providing this complete VCAA notice together with 
readjudication of the claims, as demonstrated by the July 
2006 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive December 2005 VA examination, which was thorough in 
nature and adequate for the purposes of deciding these 
claims.  The Board finds that the medical evidence of record 
is sufficient to resolve this appeal, and the VA has no 
further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations
a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Right Shoulder Disability 
With respect to veteran's right shoulder disability, 
38 C.F.R. § 4.71a, Diagnostic Codes 5201 and 5203 set forth 
the relevant rating criteria.  Pertinent to the instant case, 
normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I.  

Diagnostic Code 5201, which governs limitation of motion of 
the arm, allows  a 20 percent rating for motion restricted to 
shoulder level of the major and minor arm, and permits a 30 
percent or a 20 percent evaluation for such motion midway 
between the side and shoulder level for the major and minor 
arm respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5201 
(2006).  A maximum 40 percent rating is awarded for 
limitation of motion in the arm to 25 degrees from the side 
of the major arm and a 30 percent evaluation for the minor 
arm.  38 C.F.R. § 4.71a, Diagnostic Codes 5201 (2006).

Under Diagnostic Code 5203, impairment of the clavicle or 
scapula with malunion is assigned a 10 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2006).  
Impairment of the clavicle or scapula with nonunion and 
without loose movement also warrants a 10 percent disability 
rating.  Impairment of the clavicle or scapula with nonunion 
and with loose movement is assigned a 20 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2006).

Back Disability
Service connection is in effect for residuals of a fracture 
of T-8.  38 C.F.R. § 4.71a sets forth the schedule of ratings 
for the musculoskeletal system, to include disabilities of 
the spine.  At the time the veteran filed his increased 
rating claim in March 2002, the following relevant provisions 
in 38 C.F.R. § 4.71a relating to evaluations of the spine, 
were in effect:  Under Diagnostic Code 5285, a veteran would 
receive 60 percent for residuals of a vertebra fracture 
without cord involvement but with abnormal mobility requiring 
a neck brace (jury mast).  38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2001).  A maximum 100 percent evaluation would be 
warranted for residuals of a vertebra fracture with cord 
involvement, required long leg braces and being bedridden.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2001).  In other 
cases, a veteran could be rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of the vertebral body.    

38 C.F.R. § 4.71a, Diagnostic Code 5291 (2001) provided that 
slight limitation of motion of the dorsal (thoracic) segment 
of the spine warranted a zero percent evaluation; a 10 
percent evaluation required either moderate or severe 
limitation of motion.  

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  
Effective September 23, 2002, Diagnostic Code 5293 relating 
to intervertebral disc syndrome was amended. 67 Fed. Reg. 
54345-49.  In this case, however, service connection is not 
in effect for degenerative disc disease or intervertebral 
disc syndrome.  Accordingly, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, to include as amended September 23, 2002, and 
38 C.F.R. § 4.71a, Diagnostic Code 5243 are not applicable.  
The September 2002 amendments did not change the criteria 
under Diagnostic Code 5292.

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
when a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  However, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, which 
addressed the standards governing retroactive application of 
statutes and regulations, found that the Karnas rule 
conflicts with Supreme Court and Federal Circuit precedent 
"insofar as it requires VA to apply the version of a statute 
or regulation most favorable to a claimant when a statutory 
or regulatory change is silent as to application."  Thus, 
the revised regulations at issue in the present case cannot 
be construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is 
no language in the amended criteria for rating spinal 
disabilities to allow for retroactive effect.  However, none 
of the above cases or General Counsel Opinions prohibits the 
application of a prior regulation to the period on or after 
the effective date of a new regulation.  See VAOPGCPREC 3-
2000.  

Effective from September 26, 2003, a veteran, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, will generate a 10 percent 
rating with forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees, 
while a 20 percent evaluation will be provided with evidence 
of forward flexion of the thoracic lumbar spine greater than 
30 degrees but not greater than 60 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5235 (2006).  A veteran will receive 
a 40 percent rating when he exhibits forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5235 (2006).  The next higher rating 
of 50 percent will be awarded when a veteran displays 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a veteran will generate the maximum 100 percent evaluation if 
he has unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5235 (2006).  

The Board additionally comments that Note (2) accompanying 
the General Rating Formula for Diseases and Injuries of the 
Spine indicates that for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, 
Note (2) (2006).  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, Note (2) (2006).  

DeLuca Factors
The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation of the back or shoulder due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  See 38 C.F.R. §§ 4.10, 4.40 ("Disability of the 
musculoskeletal system is primarily the inability, due to 
damage . .  in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements"), 4.45, 4.59 (2006); DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of a claimant.  38 C.F.R. 
§ 4.40; accord Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Additionally, "[w]eakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled."  38 C.F.R. § 4.40.  The 
Board observes that 38 C.F.R. § 4.40 does not require a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997).

b. Increased Disability Ratings
Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
A February 2002 private medical note conveys the veteran's 
reported history of right shoulder and back pain, and a March 
2002 private medical record reveals the same.  The March 2002 
record also indicates that the veteran had decreased flexion 
and extension of the back at that time.

Another March 2002 private medical report noted degenerative 
changes in the lower cervical spine and mild degenerative 
changes of the lumbar spine.  (Service connection is in 
effect for a fracture of the eighth thoracic vertebra.)  A 
May 2002 private medical report noted the veteran's chronic 
back pain, which had worsened in the prior 3 months.    

In a June 2002 private medical report by Dr. R.W., he 
indicated that the veteran's right shoulder produced a normal 
study and unremarkable radiographic results.  

Another June 2002 private medical report by Dr. M.T.F. 
conveys that the veteran complained of arthritis in the back 
and right shoulder.  He reported that after a period of 
sitting for one hour, he must get up because of his back pain 
and that after 10 minutes of standing or 4-5 blocks of 
walking, he experienced back pain.  He stated that he 
experienced back pain when lifting 5 or more pounds and when 
bending.  The veteran also reported having right shoulder 
pain especially with reaching and that he could not find work 
because of his right shoulder and back pain.  

A physical examination disclosed a somewhat antalgic gait 
with demonstrative discomfort, mostly in the back when rising 
out of a chair.  The veteran displayed flexion of the lumbar 
spine of 75/90, missing the floor by 9 inches with complaints 
of low back pain.  He displayed lumbar spine extension of 
15/30, which increased low midline lumbar pain.  Lateral 
flexion was 30/30 bilaterally with modest soreness.  

With respect to the right shoulder, he exhibited right 
abduction of 90/150 with pain, and left abduction of 150/150.  
Adduction bilaterally was 30/30 with some right shoulder 
soreness and forward flexion on the right was 120/150 with 
pain.  The veteran displayed backward extension of the right 
arm to 60/60 with pain and bilateral internal rotation to 40 
degrees without pain.  External rotation was 45 degrees 
bilaterally with some soreness on the right in the rotator 
cuff area and AC joint.  

Based on these data the physician diagnosed the veteran with 
pain in the right shoulder, back and neck.  He also 
determined that the veteran was capable of performing 
sedentary work with frequent position change mostly for 
standing and walking activities and that he could sit, stand 
and walk for 6 to 8 hour days.  Pushing, pulling and reaching 
should remain below the right shoulder on that side and the 
veteran should avoid repetitive kneeling, crouching and 
crawling.  The veteran's X-rays were normal except for 
degenerative changes noted in the lower cervical spine and 
mild degenerative changes in the lumbar spine.                     

In September 2003, the veteran submitted to a VA examination.  
The physician reviewed the claims file and noted that the 
veteran did not complain of specific pain around the T-8 
region of the back but reported generalized pain throughout 
the entire vertebral column.  As for the right clavicle, 
however, the examiner recorded the veteran's complaints of 
pain with any motion, such as abduction, forward flexion, and 
external and internal rotation.  

A physical examination of the right shoulder and clavicle 
revealed extensive tenderness but no redness, local heat or 
swelling.  Palpation over the right clavicle revealed 
roughness.  The veteran displayed abduction to 95 degrees 
with pain provoked from 70 degrees upward, with forward 
flexion to 140 degrees accompanied by pain at zero to 90 
degrees.  External and internal rotation was 60 degrees with 
pain throughout the excursion and the physician did not 
observe atrophy of muscle mass.  Considering the DeLuca 
factors, the examiner stated that any increasing muscle spasm 
likely would reduce abduction 5 to 10 degrees and forward 
flexion perhaps 5 to 20 degrees.  He diagnosed the veteran 
with status post right clavicle fracture and noted that X-
rays revealed the presence of extensive cortical irregularity 
in the shaft of the clavicle and an apparent old healed 
fracture with good alignment and that the acromioclavicular 
joint appeared normal.        

An examination of the thoracic spine revealed no discernable 
tenderness or any muscle spasm.  Specifically addressing the 
DeLuca criteria, the VA physician stated that based on his 
examination of the veteran, he did not perceive the 
likelihood of any limitation with respect to the thoracic 
spine.  He diagnosed the veteran with status post compression 
fracture eighth thoracic vertebrae and associated slight 
kyphosis.     

At his March 2005 video conference hearing the veteran 
testified that he was not currently under treatment for 
residuals of his right clavicle injury, although he had 
completed physical therapy approximately 6 months before.  
Hearing Transcript at 4.  He also indicated that during that 
time, his shoulder had been painful and had a very limited 
motion.  Hearing Transcript at 4.  The veteran indicated that 
he took pain medications and that his right shoulder 
disability made it difficult for him to perform any type of 
motion.  Hearing Transcript at 5, 6.  He further conveyed 
that he was right hand dominant and that reaching caused 
severe pain.  Hearing Transcript at 6.  The veteran stated 
that his right shoulder pain and arthritis caused him to drop 
objects and that the largest problem he experienced was pain 
and lack of range of motion.  Hearing Transcript at 7.  In 
addition, he indicated that his right shoulder disability had 
worsened since September 2003, and that doctors had 
"bungled" his shoulder surgery in that the bones had not 
healed properly.  Hearing Transcript at 8, 17.  With respect 
to his thoracic spine disability, the veteran testified that 
he experienced extreme sharp pain at times lasting a few 
seconds when walking, standing or bending, and that he tended 
to avoid bending for fear of not being able to get back up, 
although he was able to bend.  Hearing Transcript at 14, 15, 
16.  The veteran further stated that he experienced tension 
in his back muscle.  Hearing Transcript at 16.                         

In December 2005 the veteran underwent another orthopedic VA 
examination to assess the current status of residuals from 
his thoracic spine injury and his right clavicle injury.  The 
orthopedic physician reviewed the claims file and discussed 
the veteran's history of back and shoulder disabilities.  The 
veteran reported having pain and poor function in the 
thoracic spine and denied lower extremity tingling, numbness 
or weakness.  He did not report using assistive devices to 
ambulate, and  the veteran's back disability did not affect 
his usual occupation as he was not working.  It did impact 
his activities of daily living in that he had a decreased 
ability to bend, lift or carry.  The veteran reported flare-
ups of pain when he bends or is more active; he reported 
fatigue and weakness in the mid- to low back area and 
increased pain with increased use.  

A physical examination of the thoracic spine revealed minimal 
kyphosis and mild tenderness to the deep palpation along the 
thoracic region.  The veteran exhibited range of motion as 
follows: flexion to 60 degrees; extension to 30 degrees; 
lateral bending to 30 degrees bilaterally; rotation to 25 
degrees to the right and 20 degrees to the left.  The veteran 
had mildly increased back pain with resisted extension and 
flexion of the thoracic and lumbar spine, but particularly 
notable with resisted extension.  He displayed no gross 
weakness in flexion extension testing, but did show mild 
incoordination of motion.  

With respect to his right shoulder disability, the veteran 
stated that his residual symptoms had worsened over time, to 
include soreness around a surgical scar and feeling of the 
nerve under the scar.  The veteran further indicated that he 
experienced grinding and popping in the shoulder as well as 
weakness and giving way at times.  Like his back disability, 
the right shoulder malady did not affect his occupation 
because he did not work, but did impact his activities of 
daily living with a decreased ability to use the arm 
forcefully or to reach over head.  The veteran did not 
indicate that he had any instability in the shoulder or 
flare-ups of pain.  He reported increased pain with increased 
use in fatigue and weakness.        

A physical examination of the right shoulder revealed a well-
healed, moderately tender scar over the clavicle area 
approximately 12 cm in length.  He displayed flexion to 120 
degrees; abduction to 90 degrees; external rotation to 60 
degrees; and internal rotation of 60 degrees.  The veteran 
had no deltoid or supraspinatus atrophy and a negative drop 
arm sign.  He exhibited a mildly positive impingement sign 
and the AC joint was mildly tender.  His active and passive 
motion was equal, and he had mild incoordination.  The VA 
examiner detected no gross fatigability or weakness to 
repetitive strength testing.  

Based on these data, the physician diagnosed the veteran with 
an old healed clavicle fracture with clinical evidence of 
rotator cuff tendonitis and mild restriction in motion.  He 
indicated that the veteran displayed an additional 5 degree 
range of motion loss in the shoulder abduction in light of 
DeLuca factors and characterized the residuals from the 
shoulder injury as mild.  The physician could not 
differentiate between limitation of motion cause by this 
service connected shoulder injury and any other nonservice 
connected injury.   

The physician also diagnosed the veteran with a history of 
thoracic spine compression fracture and assigned him an 
additional 5 degree range of motion loss pursuant to DeLuca.  
He observed pain on motion at full extension and full 
flexion, 60 degrees of flexion, but noted that he could not 
differentiate between residuals of the thoracic spine 
fracture (T-8) and nonservice connected disability.  The 
physician characterized the residuals of this injury as mild.  

X-rays taken during this time indicate a mild anterior wedge 
compression fracture of T-8 and mild diffuse degenerative 
disc disease at multiple levels.  An X-ray of the right 
clavicle revealed no other abnormalities aside from the 
healed fracture, with good anatomical alignment.   

In an accompanying December 2005 neurological VA examination, 
where a different physician reviewed the claims file, the 
veteran's history of back and right shoulder problems was 
noted.   The veteran reported having continuous pain in the 
neck, middle back and low back and indicated that he 
experienced fairly frequent pain in the mid thoracic region.  
He also reported that he does not twist his back or turn at 
the hips or shoulders because it causes pain to his low and 
mid back.  The veteran's low back pain was reportedly 
aggravated by sitting, standing or walking.  

Upon a physical examination (limited to a neurological exam) 
the examiner noted that the veteran appeared to be in pain 
and that he walked very slowly with an antalgic gait.  The 
veteran described acute pain in the thoracic spine manifested 
by a knot-like sensation in his back with knife-like 
sensation in his middle back.  The examiner stated that the 
majority of the veteran's pain was from the lumbar spine, 
although some acute pain arose from the thoracic spine.

b. Discussion
The Board determines that the evidence preponderates against 
a rating in excess of 20 percent for the veteran's service 
connected residuals, right clavicle fracture, other than a 
scar.  Specifically, the most recent December 2005 VA 
examination revealed that the veteran had abduction to 90 
degrees (shoulder level) and flexion to 120 degrees (above 
shoulder level), and when taking into account the DeLuca 
criteria, he would have displayed respective abduction and 
flexion of 85 degrees and 115 degrees.  Under either 
scenario, the veteran did not display such limitation of 
motion of the right arm to a point midway between the side 
and the shoulder level (i.e., at 45 degrees), as required for 
the next higher rating of 30 percent (major arm) under 
Diagnostic Code 5201.  The veteran's displayed abduction to 
95 degrees with pain provoked from 70 degrees upward and 
forward flexion to 140 degrees accompanied by pain at zero to 
90 degrees in the September 2003 VA medical report likewise 
leads to the same conclusion.  

There is no clinical or X-ray evidence of impairment of the 
major clavicle or scapula with either dislocation or nonunion 
with loose movement.  Thus, even if a separate rating could 
be granted for such additional disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203, it is not warranted in this 
case.

However, there is clinical evidence of tenderness upon 
palpation of the veteran's service-connected surgical scar in 
the right shoulder region.  Accordingly, the criteria for 
assignment of a separate 10 percent rating for a tender 
surgical scar secondary to the veteran's service-connected 
residuals of a fracture of the right clavicle are met.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2006); Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

Turning to the veteran's increased rating claim for his 
thoracic spine disability, the Board notes at the outset that 
service connection is in effect for residuals of a fracture 
of T-8; it is not in effect for disc disease or disability of 
the lumbar spine.  The maximum rating for limitation of 
motion of the thoracic spine under 38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (2001) is 10 percent.   However, the 
Board determines that the evidence weighs in favor of a 20 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5235 
(2006).  Specifically, the most recent VA medical examination 
report of December 2005 reflected a limited forward flexion 
of the thoracolumbar spine to 60 degrees and to 55 degrees 
when taking into account DeLuca factors, both of which fall 
within the range of flexion encompassed in the applicable 
criteria for a 20 percent evaluation under this Code.  The 
next higher rating of 40 percent under Diagnostic Code 5235 
(2006) is not for application in the instant case, as this 
recent medical record does not reflect that the veteran 
exhibited forward flexion of the thoracolumbar spine limited 
to 30 degrees or less.  The record further bears no 
indication that the veteran had unfavorable ankylosis of the 
entire thoracolumbar spine or of the entire spine, as would 
be required for 50 percent or 100 percent evaluations 
respectively under this Code.  Nor does the medical evidence 
of record  suggest that the veteran's residuals from the 
vertebra fracture had any cord involvement, requiring long 
leg braces, bedridden status or abnormal mobility requiring a 
neck brace, as would be required for higher ratings under 38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2001).  The Board has 
considered the DeLuca factors in assessing the instant degree 
of the veteran's thoracic spine disability and concludes that 
additional compensation beyond that awarded based on 
functional loss is not warranted at this time. 

As to whether a separate compensable rating is warranted for 
deformity of the eighth thoracic vertebra, the Board finds 
that the X-ray evidence does not show more than 50 percent 
of the height of T-8 has been lost to warrant a separate 
compensable rating under the criteria for rating diseases 
and injuries of the spine in effect since September 26, 
2003.  However, the X-ray evidence is in equipoise as to 
whether there is a deformity of T-8 secondary to the old 
fracture.  The Board specifically notes that, while private 
X-rays in March and June 2002 showed no such deformity, VA 
X-ray examinations in September 2003 and December 2005 
indicated wedging of T-8, which is consistent with some 
degree of deformity.  With application of the doctrine of 
reasonable doubt, the Board finds that the criteria for 
assignment of a separate 10 percent rating for a deformity 
of T-8 secondary to an old fracture are met.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5285 
(2003).

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that either of his service-
connected disabilities have necessitated frequent 
hospitalizations beyond that contemplated by the rating 
schedule or has caused a resulted in marked interference with 
employment.  In the absence of such factors, the criteria for 
submission for assignment of an extraschedular rating for his 
disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
         

IV. Conclusion 
For the reasons stated above, the Board finds that an 
increased rating for his service connected shoulder 
disability is not warranted.  As the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  While the evidence 
supports an increased rating of 20 percent for the veteran's 
residuals of a fracture of T-8, the preponderance of the 
evidence is against a rating in excess of 20 percent.  Id.


ORDER

A rating in excess of 20 percent for service connected 
residuals of a fracture of the right clavicle (other than a 
scar) is denied

A separate 10 percent rating for a tender scar secondary to 
surgical treatment for a fracture of the right clavicle is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

An increased rating of 20 percent for service connected 
residuals of a fracture of T-8 is granted, subject to the law 
and regulations governing the payment of monetary benefits.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's hearing loss and tinnitus 
claims.  38 C.F.R. § 19.9 (2006).  With respect to the claim 
for an increased rating for hearing loss, the Board notes 
that in his October 2006 Post-Remand Brief, the veteran, 
through his accredited representative, stated that his 
hearing loss had worsened and that the September 2003 VA 
audiological examination occurred too remotely in the past to 
accurately reflect the current state of his hearing loss.  As 
more than three years have passed since that examination, and 
because the veteran has claimed a worsening of this 
disability, the Board determines that a more current 
audiological examination is warranted in the instant case.  
See 38 C.F.R. § 20.901(a) (authorizing the Board to obtain a 
VA medical opinion).

With respect to the veteran's service connection tinnitus 
claim, the Board notes that the veteran's service medical 
records, specifically, a June 1979 Report of Medical 
Examination for Enlistment and accompanying Report of Medical 
History, a May 1983 Report of Medical Examination, and the 
March 1988 Report of Medical Examination for Discharge and 
companion Report of Medical History, do not contain any 
indication of tinnitus.  The March 1988 Report of Medical 
Examination does, however, document the existence of in 
service hearing loss (for which the veteran is service 
connected), thus raising the possibility that the veteran 
experienced the type of loud noise exposure that could give 
rise to tinnitus.    

In addition, a February 2004 VA audioiologist reviewed the 
veteran's claims file and noted that the veteran had served 
as a boatsman mate in the Navy and Coast Guard for a total 
period of 17 years.  The examiner indicated that the veteran 
had reported that tinnitus occurred weekly, lasting typically 
from 5-30 minutes, and conveyed that it was not uncommon of 
an individual with normal hearing to have tinnitus with the 
relatively intermittent frequency reported by the veteran.  
Based on the veteran's statements about the degree of his 
tinnitus, the audiologist concluded that the veteran's 
tinnitus was not the result of the noise exposure experienced 
during service.  And, although the veteran, in his October 
2003 claim for service connection for tinnitus, claimed it as 
secondary to his bilateral hearing loss, the VA audiologist 
made no determination as to whether the veteran's bilateral 
hearing loss had caused or aggravated his tinnitus.    

In his March 2005 Statement in Support of Claim, the veteran 
stated that he had experienced constant ringing in his ears 
since his initial service in the 1970s due to the loud noises 
to which he was exposed during such service.  He further 
stated that he experienced constant tinnitus, which 
fluctuated in intensity.  

Similarly, at his March 2005 video conference hearing, the 
veteran testified that his ears started ringing in 
approximately 1972, 1973 or 1974.  Hearing Transcript at 11.  
He further stated that his work aboard ship around loud 
equipment and gun mounts had triggered his tinnitus and that 
he had not worn hearing protection.  Hearing Transcript at 
11.  The veteran described the in-service ear ringing as 
constant and indicated that it had continued ever since.  
Hearing Transcript at 12.  He discussed his disagreement with 
the February 2004 VA audiologist's characterization of the 
frequency of his tinnitus as relatively intermittent, and 
clarified that he had tried to explain to the audiologist 
that he had constant ringing, but at times, it would become 
extremely loud, causing dizziness and loss of balance.  
Hearing Transcript at 12-13.  Thus, the veteran explained 
that he had continuous ringing at all times, but that the 
intensity of the ringing fluctuated intermittently.  Hearing 
Transcript at 13, 14.           

The Board notes that the February 2004 VA audiologist based 
his assessment about the cause of the veteran's tinnitus on 
his characterization of the degree of this disorder, namely, 
that it occurred only weekly for a short period of time.  As 
outlined above, however, during his March 2005 video 
conference hearing the veteran testified that this 
characterization in fact did not accurately reflect the true 
nature of his tinnitus; instead, he conveyed that the VA 
audiologist had misinterpreted his description about the 
intermittent fluctuation in severity of intensity of his 
tinnitus as a description about the frequency of the ringing.  
The veteran reiterated these points in his March 2005 
Statement in Support of Claim.  In the Board's view, the fact 
that the VA audiologist may have misinterpreted the veteran's 
account about the degree or frequency of his tinnitus, 
coupled with the fact that the examiner based his opinion on 
this account, warrants a remand for additional development.  
In addition, the VA examiner's failure to offer an opinion as 
to whether the veteran's service connected bilateral hearing 
loss caused or aggravated his tinnitus further warrants a 
such remand.      

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the appellant 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

The AMC/RO must also notify the veteran 
and his representative of the amendment 
to 38 C.F.R. § 3.310, effective October 
10, 2006, for the purpose of  
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

2.  The veteran must be afforded VA 
audiological
and ENT examinations for the purpose of 
determining the current severity of his 
bilateral hearing loss and the etiology 
or approximate onset date of his 
bilateral tinnitus, to include whether it 
is secondary to his service connected 
bilateral hearing loss.  The audiological 
examination must conform with the testing 
requirements enunciated in 38 C.F.R. § 
4.85, to include (a) conducting of the 
test by a state-licensed audiologist; (b) 
performance of a controlled speech 
discrimination test (Maryland CNC); and 
(c) performance of a puretone audiometry 
test.  All tests are to be performed 
without the use of hearing aids.    

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran, the 
physical examination and any laboratory 
tests that are deemed necessary, the ENT 
clinician is requested to answer the 
following questions:
        
(a) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's tinnitus began 
during service or is causally linked 
to any incident of service, to 
include his exposure to excessive 
noise?
        
        	(b) Is it at least as likely as not (50 
percent or
        	greater probability) that the veteran's 
bilateral
        	hearing loss caused or aggravated his 
tinnitus?
        
The ENT examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of symptoms.    

If the veteran's tinnitus was aggravated 
by his service-connected hearing loss, to 
the extent that is possible, the examiner 
is requested to provide an opinion as to 
approximate baseline level of severity of 
the nonservice-connected disease or 
injury before the onset of aggravation.

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the examination report.  

3.  Then, after completion of any other notice or 
development indicated by the state of the record, 
with consideration of 
all evidence added to the record subsequent to the 
last SSOC, 
the AMC/RO must readjudicate the veteran's claim.  
If the 
claim remains denied, the AMC/RO should issue an 
appropriate SSOC and provide an opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).





 Department of Veterans Affairs


